            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

JOANN MARIE LOTT,                     )
                                      )
                Plaintiff,            )
                                      )
v.                                    )   Case No. CIV-18-400-KEW
                                      )
COMMISSIONER OF SOCIAL                )
SECURITY ADMINISTRATION,              )
                                      )
                Defendant.            )

                           OPINION AND ORDER

     Plaintiff Joann Marie Lott (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying Claimant’s application

for disability benefits under the Social Security Act.             Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined that Claimant was not disabled.                 For the reasons

discussed   below,   it   is   the   finding   of   this   Court   that   the

Commissioner=s decision should be and is REVERSED and the case

REMANDED for further proceedings.

            Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”
42 U.S.C. § 423(d)(1)(A).      A claimant is disabled under the Social

Security   Act   “only   if   his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                  42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.           See, 20 C.F.R.

§§ 404.1520, 416.920.1




     1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                      2
     Judicial         review    of     the    Commissioner’s      determination        is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited    to     two      inquiries:        first,   whether    the     decision     was

supported       by    substantial       evidence;     and,    second,     whether     the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation         omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                          It means

such relevant evidence as                a reasonable mind might accept as

adequate to support a conclusion.”                    Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                          Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).     Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly    detracts      from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

     Claimant was 52 years old at the time of the ALJ’s decision.

                                              3
Claimant obtained her GED.       Claimant has worked in the past as a

waitress, fast food worker, short order cook, mutual cashier,

cashier checker, and commercial cleaner.         Claimant alleges an

inability to work beginning January 1, 2015 due to limitations

resulting from anxiety, depression, migraine headaches, nausea and

vomiting from headaches, and high blood pressure.

                         Procedural History

     On   August   31,   2015,    Claimant   protectively   filed   for

disability insurance benefits under Title II (42 U.S.C. ' 401, et

seq.) and for Supplemental Security Income under Title XVI (42

U.S.C. ' 1381 et seq.) of the Social Security Act.          Claimant’s

applications were denied initially and upon reconsideration.        On

November 6, 2017, Administrative Law Judge (“ALJ”) Deidre O. Dexter

conducted a hearing in Tulsa, Oklahoma.       On January 8, 2018, the

ALJ entered an unfavorable decision.         On October 26, 2018, the

Appeals Council denied review.      As a result, the decision of the

ALJ represents the Commissioner’s final decision for purposes of

further appeal.    20 C.F.R. §§ 404.981, 416.1481.

              Decision of the Administrative Law Judge

     The ALJ made her decision at step five of the sequential

evaluation.    She determined that while Claimant suffered from

                                    4
severe impairments, she retained the residual functional capacity

(“RFC”) to perform light work.

                    Error Alleged for Review

     Claimant asserts the ALJ committed error in (1) identifying

jobs at step five   for which the demands exceeded Claimant’s

intellectual limitations; (2) failing to adequately consider all

of Claimant’s limitations at step five; and (3) the credibility

determination of Claimant’s subjective statements.

                       Step Five Analysis

     In her decision, the ALJ determined Claimant suffered from

the severe impairments of depression, anxiety, mild cognitive

disorder, tension headaches, and chronic low back pain.   (Tr. 15).

The ALJ concluded Claimant could perform light work.   In so doing,

the ALJ found Claimant could lift, carry, push, or pull up to ten

pounds frequently and 20 pounds occasionally.    She could sit for

up to six hours in an eight hour workday, could stand and/or walk

up to six hours in an eight hour workday.      She could frequently

climb ramps or stairs, stoop, kneel, crouch, or crawl.    She could

occasionally climb ladders, ropes, or scaffolds.     Claimant could

perform simple, routine, and repetitive tasks but not at a fast-

paced production rate pace.   She could occasionally interact with

                                 5
supervisors as needed to receive work instructions.             She could

work in proximity to co-workers, but should have no more than

occasional direct work interaction with co-workers and should not

interact with the general public.         The job should not require the

use of public transportation.         (Tr. 18).

       After consulting with a vocational expert, the ALJ concluded

Claimant was capable of performing the representative jobs of

marker, bench assembler, and inspector and hand packager, all of

which were determined to        exist in sufficient numbers        in the

national economy.     (Tr. 24).        As a result, the ALJ concluded

Claimant was not under a disability from January 1, 2015 through

the date of the decision.       Id.

       Claimant contends the representative jobs identified by the

vocational expert and adopted by the ALJ in her decision exceed

Claimant’s limitations.        The ALJ accurately represented the RFC

limitations in her questioning of the vocational expert.             (Tr.

64).   Claimant contends the ALJ found moderate limitations in the

four areas of functioning in the “paragraph B” criteria she was

required to analyze at step three and that those limitations

eliminate   the   identified    representative    jobs   from   Claimant’s

ability to work in them.       The social security ruling on assessing

                                      6
a claimant's RFC cautions that “[t]he adjudicator must remember

that the limitations identified in the ‘paragraph B’ ... criteria

are not an RFC assessment but are used to rate the severity of

mental impairment(s) at steps 2 and 3 of the sequential evaluation

process.”    Soc. Sec. R. 96–8p.     The Tenth Circuit has specifically

found that the failure to include a moderate limitation in social

functioning, for example, in the RFC based solely upon the finding

at step three is not error.         Beasley v. Colvin, 520 Fed. Appx.

748, 754 (10th Cir. 2013).

       Claimant also asserts that the identified jobs require a

reasoning level of R22.      DOT #209.587-034; #706.684-042; #559.687-

074.    She contends that restricting her to simple, routine, and

repetitive tasks eliminates these jobs from consideration.              A job

which requires a reasoning level of 2 under the DOT mandates that

the    claimant    have    the    ability     to   “[a]pply     commonsense

understanding to carry out detailed but uninvolved written or oral

instructions.     Deal    with   problems    involving    a   few   concrete

variables in or from standardized situations.”            This exceeds the

RFC limitation which would necessarily entail simple, routine, and


2 Error! Main Document Only.The GED reasoning levels are associated with the
level of simplicity associated with a particular job. Cooper v. Barnhart, 2004
WL 2381515, at 4 (N.D. Okla.).

                                      7
repetitive work and not detailed instructions which are required

for all of these representative jobs.           See, McKinnon v. Astrue,

2010 WL 3190621, at 5 (D.Colo.); Allen v. Barnhart, 2003 WL

22159050, at 10 (N.D. Cal.).         On remand, the ALJ shall consider

the reasoning level of the identified representative jobs in light

of the mental limitations imposed in the RFC.

                              Claimant’s Limitations

       Claimant also contends that the ALJ failed to consider all of

her limitations in the RFC.       Claimant was evaluated by Dr. Theresa

Horton on December 8, 2015.       Dr. Horton concluded that Claimant’s

“pace is somewhat slowed and may affect her level of productivity.”

(Tr. 437).        Claimant asserts that the identified representative

jobs    require    frequent   reaching,   handling,     and   fingering   and,

therefore, Claimant’s limitation on pace would eliminate these

jobs.     This Court does not perceive that the requirements for

frequent reaching, handling, and fingering translates directly to

a requirement for fast paced production.           The ALJ included this

limitation   in     the   hypothetical    questioning   of    the   vocational

expert and the expert considered the limitation in identifying the

jobs Claimant could perform.

        “Testimony elicited by hypothetical questions that do not

                                     8
relate with precision all of a claimant’s impairments cannot

constitute       substantial     evidence      to   support      the    Secretary’s

decision.”       Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir.

1991).      In positing a hypothetical question to the vocational

expert, the ALJ need only set forth those physical and mental

impairments accepted as true by the ALJ.                Talley v. Sullivan, 908

F.2d 585, 588 (10th Cir. 1990).                Additionally, the hypothetical

questions need only reflect impairments and limitations borne out

by the evidentiary record.             Decker v. Chater, 86 F.3d 953, 955

(10th Cir. 1996).       Moreover, Defendant bears the burden at step

five of the sequential analysis.               Hargis, 945 F.2d at 1489.        The

ALJ’s questioning mirrored Claimant’s limitations found in the

RFC.    No error is found on this basis.

                           Credibility Determination

       It   is   well-established       that    “findings   as    to    credibility

should be closely and affirmatively linked to substantial evidence

and not just a conclusion in the guise of findings.”                     Kepler v.

Chater,     68   F.3d   387,    391    (10th     Cir.   1995).         “Credibility

determinations are peculiarly in the province of the finder of

fact” and, as such, will not be disturbed when supported by

substantial evidence.          Id.    Factors to be considered in assessing

                                         9
a   claimant’s   credibility   include   (1)   the   individual’s   daily

activities; (2) the location, duration, frequency, and intensity

of the individual’s pain or other symptoms; (3) factors that

precipitate and aggravate the symptoms; (4) the type, dosage,

effectiveness, and side effects of any medication the individual

takes or has taken to alleviate pain or other symptoms; (5)

treatment, other than medication, the individual receives or has

received for relief of pain or other symptoms; (6) any measures

other than treatment the individual uses or has used to relieve

pain or other symptoms (e.g., lying flat on his or her back,

standing for 15 to 20 minutes every hour, or sleeping on a board);

and (7) any other factors concerning the individual's functional

limitations and restrictions due to pain or other symptoms.          Soc.

Sec. R. 96-7p; 1996 WL 374186, 3.

      The ALJ relied upon appropriate factors in evaluating the

credibility of Claimant’s statements.          The nature of Claimant’s

treatment, the objective medical testing, and the inconsistencies

between the claimed restrictions and Claimant’s activities all

form specific and legitimate reasons for the ALJ’s questioning of

Claimant’s credibility.




                                  10
                                     Conclusion

    The    decision      of    the    Commissioner     is    not    supported     by

substantial evidence and the correct legal standards were not

applied.   Therefore, this Court finds, in accordance with the

fourth   sentence   of    42    U.S.C.       '   405(g),    the    ruling   of   the

Commissioner of Social Security Administration should be and is

REVERSED and the case is REMANDED for further proceedings.

    IT IS SO ORDERED this 31st day of March, 2020.




                                       ______________________________
                                       KIMBERLY E. WEST
                                       UNITED STATES MAGISTRATE JUDGE




                                        11
